DETAILED ACTION 
Claims 1-9 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q. 2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q. 2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
4.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1, 2, and 7, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 21-23, respectively, of U.S. Pat. No. 11,048,266).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claims 1, 2, and 7, are within the scope of subject matter claimed in Claims 21-23 of U.S. Pat. No. 11,048,266, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 4 is rejected since it is not clear what is meant by the language “training-based scene segmentation algorithm” and “image processing algorithm.”  Such “algorithms” do not appear to be defined in the Specification as filed. 
Regarding Claim 7, line 3, there is no antecedent basis for the term “input image.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pat. Pub. No. 2018/0075290, hereinafter “Chen”).   
Specifically, regarding Claim 7, Chen discloses an object recognition apparatus (Abstract) comprising: a processor configured to extract a region of interest (ROI; ¶¶ [0018], [0079]) corresponding to an object of interest (e.g., “facial landmarks”; ¶ [0029]) from the input image (Abstract) to determine, based on a size of the ROI (¶ [0059]) and a size of the input image (102; ¶ [0020]), a number of object candidate regions (¶¶ [0020], [0027]), and to detect the object of interest from the ROI (¶ [0031]) based on the number of object candidate regions (the number of non-overlapped candidate face regions must equal 0; overlapped regions used for detection must equal zero prior to being provided to stage 140; ¶ [0041]), using a neural network (¶ [0023]).
Regarding Claim 8, Chen discloses that the object of interest comprises a human (inherent via facial detection; ¶¶ [0001], ¶ [0029]).
Regarding Claim 9, Chen discloses that the ROI comprises a region corresponding to a human (inherent via facial detection; ¶¶ [0001], ¶ [0029]). 
Allowable Subject Matter
Claims 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833